ITEMID: 001-90207
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KACHERSKAYA AND FROLOVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 5. The first applicant was born in 1937; the second applicant was born in 1958. They live in Pervomaysk, Mykolaiv region, Ukraine.
6. On 22 June 1999 the Pervomaysk Court awarded the first applicant 1,410.85 Ukrainian hryvnas (UAH) in salary arrears against the Pervomaysk State department for education.
7. On 2 August 1999 the same court awarded the first applicant UAH 324.34 in compensation for recreation leave allowance against the same defendant.
8. On 22 June 1999 the Pervomaysk Court awarded the second applicant UAH 794.60 in salary arrears against the Pervomaysk State department for education. On 2 August 1999, the same court awarded the second applicant UAH 274 in compensation for recreation leave allowance against the same defendant.
9. In December 2003, the Mykolaiv Regional Department of Justice informed the applicants that the judgments in their favour could not be enforced due to lack of the funds in the State budget, and the property of the debtor could not be attached since it was a public institution.
10. The judgments given in favour of the applicants remain unenforced.
11. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine (no. 67534/01, §§ 16-19, 27 July 2004) and Kechko v. Ukraine (no. 63134/00, §§ 16-18, 8 November 2005).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
